Third District Court of Appeal
                               State of Florida

                         Opinion filed December 2, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1143
                          Lower Tribunal No. 18-5301
                             ________________

                             Noreen Sablotsky,
                                    Appellant,

                                        vs.

                     Eduardo Gonzalez-Hernandez,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto Diaz,
Judge.

      Klein Glasser Park & Lowe, P.L., Robert M. Klein and Andrew M. Feldman,
for appellant.

      Robert P. Lithman, P.A., and Robert P. Lithman (Lake Worth); Law Offices
of Jennifer S. Carroll, P.A., and Jennifer S. Carroll (Jupiter), for appellee.


Before MILLER, GORDO and BOKOR, JJ.

      GORDO, J.
      Noreen Sablotsky appeals the trial court’s finding, following a bench trial,

that the loan she issued to Eduardo Gonzalez-Hernandez was usurious. She also

appeals the trial court’s denial of her request for attorney’s fees based on its

conclusion that Gonzalez-Hernandez was the prevailing party in the underlying suit.

We affirm the trial court’s judgment as to its finding that the loan was usurious

without further discussion, Jersey Palm–Gross, Inc. v. Paper, 658 So. 2d 531, 534

(Fla. 1995), but write to address the trial court’s denial of attorney’s fees to

Sablotsky.

      “[A] trial court’s determination of which party prevailed . . . is reviewed for

an abuse of discretion.” T & W Devs., Inc. v. Salmonsen, 31 So. 3d 298, 301 (Fla.

5th DCA 2010) (citations omitted). “[T]he party prevailing on the significant issues

in the litigation is the party that should be considered the prevailing party for

attorney’s fees.” Kapila v. AT&T Wireless Servs., Inc., 973 So. 2d 600, 602 (Fla.

3d DCA 2008) (quoting Moritz v. Hoyt Enters., Inc., 604 So. 2d 807, 810

(Fla.1992)). Sablotsky filed the underlying case for breach of promissory note and

to foreclose on the security interest. The trial court’s judgment was in Sablotsky’s

favor inasmuch as the trial court concluded Gonzalez-Hernandez breached the terms

of the note by failing to make payments thereon, awarded Sablotsky the full principal

amount of the loan, and ordered the sale of the secured property to pay off the sum

owed to Sablotsky. As such, Sablotsky prevailed on the significant issues litigated.



                                         2
See Green Cos. v. Kendall Racquetball Inv., Ltd., 658 So. 2d 1119, 1121 (Fla. 3d

DCA 1995) (“In a breach of contract action, one party must prevail.” (citations

omitted)). As the prevailing party, she was entitled to recover her attorney’s fees in

connection with her efforts to “foreclose[e] the [security interest] for the legally

[enforceable] amount of the debt.” Trs. of Cameron-Brown Inv. Grp. v. Tavormina,

385 So. 2d 728, 729 (Fla. 3d DCA 1980) (quoting Wilson v. Conner, 142 So. 606,

609 (Fla. 1932)). 1 Thus, we reverse the trial court’s denial of fees to Sablotsky.

      Affirmed in part, reversed in part and remanded.




1
  To the extent that Sablotsky appeals the award of fees to Gonzalez-Hernandez, this
issue is not yet ripe for this Court’s review, as the trial court merely concluded that
Gonzalez-Hernandez was entitled to fees but has not yet set the amount of such fees.
See, e.g., Yampol v. Turnberry Isle S. Condo. Ass’n, 250 So. 3d 835, 837 (Fla. 3d
DCA 2018) (“An order granting entitlement to attorney’s fees but not determining
the amount of fees or costs is a non-final, non-appealable order . . . .” (citing Garcia
v. Valladares, 99 So. 3d 518 (Fla. 3d DCA 2011))).

                                           3